Citation Nr: 1312618	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left foot bunion surgery.  

2.  Entitlement to service connection for residuals of a left broken ankle.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to service connection for a female disorder.  

6.  Entitlement to service connection for a seizure disorder.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for residuals of a tooth extraction operation.  

9.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from September 1974 to November 1984 and served for unverified periods with the U. S. Army Reserves.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In May 2012, the Board remanded this matter for further development to attempt to obtain additional service personnel and treatment records and to afford the Veteran an opportunity to provide additional information with regard to the names of all health care providers, VA and non-VA, who had treated her for any of the claimed disabilities.  

The issue of entitlement to service connection for pes planus is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran did not undergo left bunion surgery during service.  

2.  The Veteran did not sustain left bunions or postoperative residuals resulting from left bunion surgery in service, nor are any current left bunion surgery residuals causally or etiologically related to service. 

3.  The Veteran did not sustain a left ankle injury or disease in service, nor is any current left ankle disorder causally or etiologically related to service.

4.  The Veteran did not sustain a low back injury or disease in service, nor is any current low back disorder causally or etiologically related to service.

5.  The Veteran did not sustain a bilateral knee injury or disease in service nor is any current bilateral knee disorder causally or etiologically related to service.

6.  The Veteran underwent a hysterectomy subsequent to service, and the hysterectomy or residuals thereof, and are not otherwise causally or etiologically related to service 

7.  Tubal ligation conducted in service was a voluntary procedure, without unusual results or additional disability. 

8.  The Veteran did not have any injury, disease, or symptoms of seizures in service.

9.  No cardiovascular injury or disease occurred in service.  

10.  Hypertension did not manifest in service or to a compensable degree within one year of service separation.

11.  Current hypertension is not causally or etiologically related to service.

12.  The Veteran sustained dental trauma to tooth 8 during military service, and this missing tooth is replaceable.


CONCLUSIONS OF LAW

1.  Residuals of left bunion surgery were not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

2.  A left broken ankle was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

3.  A low back disorder was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012). 

4.  A bilateral knee disorder was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

5.  Service connection for a female/gynecological condition, to include residuals of a tubal ligation; and a hysterectomy and/or residuals thereof, were not incurred in or aggravated by active service; the tubal ligation performed in service was an elective procedure without unusual results or additional disability.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2012).

6.  A seizure disorder was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2012).

7.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2012).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria are met for service connection for residuals of dental trauma to tooth 8 for purposes of receiving VA outpatient dental treatment (Class II(a) eligibility).  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  In an August 2009 letter, the RO provided the Veteran with notice that informed of the evidence needed to substantiate the claims.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told her to submit relevant evidence in her possession. 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2009 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that a significant portion of the Veteran's service treatment records from her period of active duty service from September 1974 to November 1984 are missing through no fault of the Veteran.  As a result of the missing records, in May 2012 the Board remanded this matter for additional development, to include obtaining treatment records from all possible sources.  

In the May 2012 remand, the Board noted that review disclosed that the service treatment records for the Veteran's period of active duty, lasting from September 1974 to November 1984, had not been obtained.  The Board observed that in August 2009, the RO contacted the National Personnel Records Center (NPRC) to request that the NPRC provide the Veteran's service treatment records for the claims file and that in September 2009, NPRC responded, indicating that all available requested records had been mailed.  

The Board observed that that the claims file included only service treatment records regarding the Veteran's service in the U.S. Army Reserves, including an August 1988 Reserve service entrance examination report; an August 1988 self-report of the Veteran's medical history; a July 1990 "sick slip," indicating that the Veteran had broken a front tooth in the line of duty; and a July 1990 dental record, indicating that a service dentist extracted tooth number eight at the Veteran's request. 

The Board observed that, in a June 2010 statement, the Veteran indicated that she did not have copies of the service treatment records for her period of active service, and stated that she wished for VA to attempt procurement of these records.  As a result, the Board found that the matter should be remanded to conduct further search for the service treatment records for the Veteran's period of active service.  The Board indicated that the Veteran had not provided information regarding her medical history that might facilitate the collection of these records.  Specifically, the Veteran had not provided information regarding the dates and places of purported in-service treatment for a broken left ankle, low back disorder, bilateral knee disorder, female disorder, pes planus, hypertension, or seizure disorder. 

The Board indicated that, when reviewing the current record of evidence, the Veteran's U.S. Department of Defense DD Form 214, specifically a Report of Separation from Active Duty, indicated that the Veteran was discharged from active service in 1984 at Fort Benning, Georgia.  The Board requested that the AMC/RO attempt to procure any missing service treatment records by contacting Fort Benning and requesting any records that might be located there.  The Board also requested that the AMC/RO procure the Veteran's service personnel records to learn of any other locations at which the Veteran served so that the AMC/RO might contact these facilities as well.  The Board stated that in order to assist VA in procuring the outstanding service treatment records, the Veteran was to be advised to provide any information she might have regarding the dates and places for any treatment both during service and after for the disorders for which she claimed service connection.  The Board further requested that an attempt be made to locate and procure any missing service treatment records, by contacting Fort Benning, the National Personnel Records Center (NPRC), and any other appropriate records depository.  The RO was to conduct a reasonably exhaustive search for the missing service treatment records, and exercise due diligence in reconstructing them in the absence of locating the original records. 

In conjunction with the Board remand, the AMC, acting on behalf of the RO, in a May 2012 letter to the Veteran, requested that she provide the names, addresses, and approximate dates of all service, VA and non-VA, health care providers who had provided treatment at any time for any of the disorders for which the Veteran was seeking service connection.  

In May 2012, AMC made a request to obtain all personnel and treatment records from the NPRC.  In response, it was indicated that all available service treatment records (copies of physical exam/LOD from personnel micro only) had been mailed and that a Prior VA 3101 Response had been furnished to Waco in September 2009, which contained service treatment records.  In October 2012 and November 2012, copies of the Veteran's personnel file were received.  

In November 2012, a request was made to the Records Management Center (RMC) to attempt to obtain copies of the Veteran's complete service treatment records.  It was noted that the Veteran had active service from September 1974 to November 1984 with additional periods of Reserve duty that might extend beyond October 1992.  In response, RMC indicated that no further records had been found/located at the RMC.  

In November 2012, the NPRC was contacted in an attempt to obtain treatment records.  A negative response was received.  

NPRC was also contacted in November 2012 in an attempt to obtain clinical records from Ft. Benning and Ft. Lewis and a military facility in Dallas, Texas.  A reply was received that results of the searches revealed no records of the Veteran from Ft. Benning or Ft. Lewis.  Records from the Dallas Facility were found and forwarded.

In a January 2013 letter, the AMC informed the Veteran of its inability to obtain records from Ft. Benning and Ft. Lewis and from the NPRC and RMC.  It indicated that if the Veteran had any records in her possession she was requested to forward them.  

In a January 2013 Formal Finding on the Unavailability of Service Treatment Records Memorandum, it was indicated that it had been determined that additional service treatment records for the Veteran were unavailable from various depositories.  It was noted that all procedures to obtain the personnel records had been correctly followed and that all efforts to obtain the needed information had been exhausted and further attempts were futile.  It was indicated that the RMC was contacted on November 2, 2012 for any additional service treatment records for the Veteran for her latest periods of service.  They responded on November 6, 2012, that records were combined at the Waco RO which were contained in the claims folder and no new records were received.  

It was further noted that NPRC was contacted on November 2, 2012, for clinical records from Ft. Benning and Ft. Lewis and a military facility in Dallas, Texas.  A reply was received that results of the searches revealed no records for the Veteran from Ft. Benning or Ft. Lewis and that only records from the Dallas facility were found and forwarded.  It was also indicated that the Veteran had been contacted to notify her of the unavailable records and had been asked to forward any records in her possession.  It was observed that as of January 23, 2013, no response had been received.  Based upon the above, the Board finds that all available treatment records have been obtained and associated with the claims folder.  

As to VA and private treatment records, all identified treatment records have been obtained insofar as possible.  It is important to note that the Veteran has been requested on numerous occasions to provide additional information concerning the names, addresses, and approximate dates of all service, VA and non-VA health care providers who provided treatment at any time for any of the disorders for which she was seeking service connection, including as recently as May 2012, and the Veteran has not provided any additional information; therefore, any attempts to obtain additional information would be futile.  

The Board finds, based upon the above, that the actions taken by the AMC, acting on behalf of the RO, complied with the directives set forth in the May 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As it relates to the necessity for providing the Veteran with VA examinations in support of her claim, the Board notes that in November 2009 and June 2010 statements, respectively, the Veteran requested a VA medical examination be provided to assist her with her claim.  In the June 2010 statement, the Veteran wrote that such an examination would provide sufficient medical evidence regarding the disorders for which she was claiming service connection.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83

The Board finds that the record does not contain sufficient evidence to warrant VA examinations and medical opinions under even the low threshold of McLendon.  Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306 (2012).  The Veteran has not provided lay evidence indicating that any of the disorders for which she is claiming service connection are related to service, that is, no evidence of in-service injury, disease, or event.  The Board notes that in her August 2009 initial claim for VA disability benefits, the Veteran did not provide onset dates or locations for treatment for any of the disorders which she claimed were service connected, with the exception of the bunion surgery of the left foot which she stated occurred two years after her 1984 discharge from service.  Since her August 2009 claim for benefits, the Veteran has not submitted any lay accounts or other evidence regarding the onset for any of her claimed disorders, to include any explanations as to how they are related to service.  

Because there is no in-service injury, disease, or event, either by assertion or by the weight of the evidence, to which the claimed disorders could be related by medical opinion, a VA examination and medical opinion are not necessary, as they would not reasonably aid in substantiating a claim for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

Except for a July 1990 service treatment record regarding the breaking of a tooth and its subsequent extraction, the U.S. Army Reserves service treatment records contain no notation or diagnosis indicating that the claimed disorders were incurred during service.  In fact, the post-service treatment records suggest that some of the Veteran's disorders, specifically the Veteran's residuals of bunion surgery, hypertension and seizure disorders, all had onset after service.  In addition, the Veteran has not provided specific information to define the "female disorder" for which she is seeking service connection, making proper identification of the claimed disorder impossible. 

Regarding the claim for service connection for residuals of a tooth extraction operation, as noted above, in a July 1990 Reserve service dental record, a service examiner noted extracting one of the Veteran's teeth.  The Veteran has not provided any information regarding what specific disorder, if any, she incurred as a result of the tooth extraction.  The Board notes that such information is necessary as the in-service loss of a tooth due to in-service trauma may be service connected only for the purpose of obtaining VA outpatient dental treatment regarding that tooth.  See 38 C.F.R. § 3.381(b) (2012).  In such instances, as long as there is sufficient evidence that a tooth was lost due to trauma in the service treatment records, a medical examination with a nexus opinion might not be necessary for service connection to be granted.  On the other hand, if a veteran claims, for example, a jaw disorder related to a tooth extraction, the jaw disorder might possibly be service connected for compensation purposes.  As such cases involve a question of the relation of a jaw disorder to an in-service tooth extraction, a medical examination with an opinion would be necessary.  As the Veteran has not defined the nature of the dental or medical disorder related to the in-service tooth extraction for which she is claiming service connection, the Board does not find sufficient evidence to warrant the provision of a VA medical examination regarding that claim. 

In addition, sufficient evidence has not been procured or submitted by the Veteran to even suggest a link between any of the Veteran's claimed disorders and service.  A VA medical examination to determine the respective natures and etiologies of the Veteran's claimed disorders is not required at this time.  As noted above, the Veteran was afforded an additional opportunity to provide information/evidence with regard to each claimed disability following the May 2012 Board remand by way of a May 2012 letter and has not responded to the request.  Information supplied by the Veteran may have been beneficial towards her claim.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions at issue, with the exception of hypertension, are not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) does not apply to the non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

It appears that a portion of the Veteran's service personnel records are unavailable through no fault of her own; hence, there is a heightened obligation for VA to assist the Veteran in the development of the claims and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

Service Connection for Residuals of Left Bunion Surgery

With regard to the claim of service connection for residuals of left bunion surgery, although the Veteran has claimed that residuals of a left bunion surgery are related to her period of active service, she has provided no detail as to when or how she sustained any injury in service, during either a period of active service or ACDUTRA or INACDUTRA, which resulted in the necessity for surgery, nor has she provided any information as to how she may have aggravated any bunion surgery residuals during her period of Reserve service.

Left bunion surgery was not performed during service.  The Board notes that on the August 2009 application for compensation and pension form, the Veteran indicated that she had had left bunion surgery in 1986, which, the Board notes, is subsequent to the period of active duty service.  Moreover, on an August 1988 Army Reserve Enlistment Report of Medical History, the Veteran checked the "yes" box when asked if she had or was having foot trouble, with a notation that she had had bunion surgery on her left foot 2-3 years earlier, which the Board notes is also subsequent to her period of active service.  

There is also no indication that the Veteran subsequently injured or aggravated her foot during any period of ACDUTRA or INACDUTRA while in the Reserves, nor has the Veteran claimed such injury or aggravation.  For the above reasons, inservice injury or disease or aggravation during service has not here been established, either through the clinical record or through the Veteran's own statements, and with no symptoms since service.  

As to the Veteran's belief that her current residuals of bunion surgery are related to her period of service, the Board applies the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of a bunion disorder and its relationship, if any to her period of service.  Also, no in-service injury has been reported to which any claimed bunion disorder could be related.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  38 C.F.R. § 3.303(a),(d).  The Veteran has been notified of the necessity to provide such a nexus on numerous occasions and has not provided such a nexus.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current residuals of left bunion surgery and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any residuals of left bunion surgery are related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012). 


Service Connection for Residuals of a Left Broken Ankle

With regard to the claim of service connection for residuals of left broken ankle, although the Veteran has claimed that she has residuals related to her period of active service, she has provided no detail as to when or how she sustained any injury in service, during either a period of active service or ACDUTRA or INACDUTRA.

The Veteran did not sustain left ankle injury or disease in service.  The Board notes that on her August 2009 application for compensation and pension form, the Veteran did not provide any time frame as to when she sustained the claimed injury.  At the time of the Veteran's August 1988 Army Reserve Enlistment Examination, normal findings were reported for the lower extremities, with no notation of left ankle troubles at that time.  The Veteran also did not report having ankle troubles on her August 1988 Reserve Enlistment Report of Medical History.  Treatment records which have been associated with the claims folder reveal that the Veteran was seen with complaints of left ankle pain, which she indicated had been of two months duration, in February 2009.  For the above reasons, the Board finds that in-service injury or disease or aggravation during service has not here been established, either through the clinical record or through the Veteran's own statements.

As to the Veteran's belief that she currently has residuals of a left broken ankle that are related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any left ankle disorder and its relationship, if any, to her period of service.  Also, no in-service injury to relate any claimed ankle disorder to service has been reported or demonstrated.  

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed left ankle disorder and service on numerous occasions and has not provided such evidence of a nexus to service.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current left ankle disorder and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any residuals of a broken left ankle are related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

As it relates to the claim of service connection for a low back disorder, while the Veteran has claimed that she has a low back disorder related to her period of active service, she has provided no detail as to when or how she sustained any injury in service, during either a period of active service or ACDUTRA or INACDUTRA.

After a review of all the evidence, the Board finds that a low back injury or disease did not occur during service.  The Board notes that, on the August 2009 application for compensation and pension form, the Veteran did not provide any time frame as to when she sustained the claimed injury.  At the time of the Veteran's August 1988 Army Reserve Enlistment Examination, normal findings were reported for the spine.  On the August 1988 Reserve Enlistment Report of Medical History, the Veteran checked the "no" box when asked if she was having or had had recurrent back pain.  Treatment records which have been associated with the claims folder contain no diagnoses or findings of low back problems.  For the above reasons, in-service injury or disease or aggravation during service has not here been established, either through the clinical record or through the Veteran's own statements.

As to the Veteran's belief that she currently has a low back disorder/disability related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any low back disorder/disability and its relationship, if any, to her period of service.  Also, no in-service injury to relate any claimed back disorder to service has been reported or demonstrated.  

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed low back disorder/disability and service on numerous occasions and has not provided such a nexus.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current low back disorder/disability and any period of active service, to include ACDUTRA or INACDUTRA.  

The Board notes that the Veteran also raised the issue of service connection for low back pain as secondary to her left ankle; however, as service connection for a left ankle disorder has been denied, any claim for secondary service connection as a result of a left ankle disorder is moot.  

In sum, the preponderance of the evidence weighs against a finding that any claimed low back disorder/disability is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disorder

With regard to the claim of service connection for a bilateral knee disorder, while the Veteran has claimed that she has a bilateral knee disorder related to her period of active service, she has provided no detail as to when or how she sustained any injury in service, during either a period of active service or ACDUTRA or INACDUTRA.

The Board finds that the Veteran did not sustain a bilateral knee injury or disease in service.  On the August 2009 application for compensation and pension form, the Veteran did not provide any time frame as to when she sustained the claimed knee disorder.  At the time of the August 1988 Army Reserve Enlistment Examination, normal findings were reported for lower extremities.  The Veteran was noted to have a cut scar on the right knee.  On the August 1988 Reserve Enlistment Report of Medical History, the Veteran checked the "no" box when asked if she was having or had had a "Trick" or locked knee.  There were no knee problems reported in the "notes" section of the report.  Treatment records which have been associated with the claims folder note that the Veteran reported injuring her knee when falling at home after missing a step in December 2007.  The Veteran denied having a prior history of significant knee problems at that time.  X-rays taken were unremarkable with no evidence of a fracture.  The examiner rendered a diagnosis of right knee traumatic patellofemoral chondromalacia at that time.  There was no reference to any in-service injuries.  For the above reasons, in-service injury or disease or aggravation during service has not here been established, either through the clinical record or through the Veteran's own statements.

As to the Veteran's belief that she currently has a bilateral knee disorder/disability related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any bilateral knee disorder/disability and its relationship, if any, to her period of service.  Also, no in-service injury to relate any claimed bilateral knee disorder to service has been reported or demonstrated.  

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed bilateral knee disorder/disability and service on numerous occasions and has not provided such a nexus.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current bilateral knee disorder/disability and any period of active service, to include ACDUTRA or INACDUTRA.  

The Board notes that the Veteran also raised the issue of service connection for bilateral knee disorder/disability as secondary to her left ankle; however, as service connection for a left ankle disorder has been denied, any claim for secondary service connection as a result of a left ankle disorder is moot.  

In sum, the preponderance of the evidence weighs against a finding that any claimed bilateral knee disorder/disability is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Service Connection for a Female Disorder

A review of the available service treatment records reveals that the Veteran gave birth to a child in December 1982.  There were no findings of complications relating to the birth.  

Based upon the August 1988 Reserve Enlistment Examination, wherein it was indicated that the Veteran had undergone a tubal ligation, and the August 1988 Report of Medical History, where it was noted that the Veteran had had her "tubes tied" in 1983, it appears that the Veteran underwent a tubal ligation in 1983.  There was no indication of any complications resulting from this surgery.  

In a December 2007 private treatment record, prepared in conjunction with treatment for the right knee, the Veteran was noted to have had a hysterectomy.  There were no further notations with regard to any gynecological problems.  

While the tubal ligation was performed in service, the medical evidence does not indicate that the tubal ligation was performed due to medical necessity.  The objective evidence also demonstrates no chronic disability warranting VA compensation was produced by the procedure.  Moreover, there is medical evidence that tends to show that the intended medical outcome, prevention of future pregnancy by tubal ligation, was achieved by the surgery in service.  

Accordingly, the weight of the evidence is to the effect that the tubal ligation was appropriately performed in service, with the anticipated outcome of infertility resulting.  While the surgery was not ameliorative in the sense that there was no disease, disorder, or defect being corrected, it was ameliorative in the sense of providing a medically acceptable change in the veteran's physiology - sterilization - with no evidence being set forth that the outcome was not desired by the Veteran; hence, the then-desired in-service sterilization was not a negative outcome for which disability compensation may be paid.  See 38 C.F.R. § 3.306(b)(1) (compensation not payable for usual effects of ameliorative procedures performed in service).

As there were no complications noted or reported resulting from either the birth of the child in 1982 or the tubal ligation in 1983, no disability was demonstrated during the Veteran's period of service.  Moreover, there has been no evidence that the Veteran currently has any female/gynecological disorder resulting from her period of service.  Although the Veteran was noted to have had a hysterectomy subsequent to service, neither the medical evidence nor statements of the Veteran demonstrate that the hysterectomy was as a result of a disease or injury in service.  For the above reasons, service incurrence has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that she currently has female/gynecological problems related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and she is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of a current female/gynecological disorder, and its relationship, if any to her period of service.  Also, no in-service injury to relate any claimed female/gynecological disorder to has been reported or demonstrated.  As indicated, the tubal ligation was not performed due to medical necessity, so may not be considered and in-service injury or event.  See 38 C.F.R. § 3.306(b)(1). 

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed female/gynecological problems and service on numerous occasions and has not provided such a nexus.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current female/gynecological disorder and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any current female/gynecological disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Seizure Disorder

With regard to the claim of service connection for seizures, although the Veteran has claimed that she has seizures related to her period of active service, she has provided no detail as to when or how she had seizures in service, during either a period of active service or ACDUTRA or INACDUTRA.

The Veteran did not sustain any relevant injury or disease in service, including no seizures in service.  On the August 2009 application for compensation and pension form, the Veteran did not provide any time frame as to when she began to have seizures.  At the time of the August 1988 Army Reserve Enlistment Examination, normal neurological findings were made, with no notation of seizures being reported at that time.  The Veteran checked the "no" box on the August 1988 Reserve Enlistment Report of Medical History when asked if she was having or had ever had epilepsy or fits.  Treatment records which have been associated with the claims folder reveal that that a history of seizures, beginning in 1998, was noted at the time of an October 2007 private outpatient visit, and that seizures were reported to have started in 1997 and stopped in 2003 and begun again in January 2008, in a February 2008 outpatient treatment record.  For the above reasons, in-service injury or disease or aggravation during service has not here been established, either through the clinical record or through the Veteran's own statements.

As to the Veteran's belief that she currently has a seizure disorder related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any seizure disorder and its relationship, if any, to her period of service.  Also, no in-service injury to relate any claimed seizure disorder to has been reported or demonstrated.

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed seizure disorder and service on numerous occasions and has not provided such a nexus.  Moreover, treatment records associated with the claims folder do not demonstrate any evidence of a relationship between any current seizure disorder and any period of active service, to include ACDUTRA or INACDUTRA.  

In sum, the preponderance of the evidence weighs against a finding that any claimed seizure disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hypertension

The disorder at issue, namely hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d 1331.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran maintains that she currently has hypertension related to her period of service.  However, on her application for compensation, the Veteran did not list a timeframe as to when her hypertension began.  She has also provided no information as to when her hypertension began, despite being asked to provide this information on numerous occasions.  

At the time of the  August 1988 Army Reserve Enlistment Examination, the Veteran was noted to have had a blood pressure reading of 100/68.  There were no reports or findings of hypertension at the time of the examination.  On the August 1988 report of medical history, the Veteran checked the "no" box when asked if she was having or had ever had high or low blood pressure.  Treatment records associated with the claims folder reveal that the Veteran was first noted to have a history of hypertension at the time of a December 2007 private outpatient visit concerning treatment for her right knee.  Based on this evidence, the Board finds that the weight of the evidence demonstrates no chronic symptoms of hypertension during service or continuity of symptomatology of hypertension since service.  As such, the 38 C.F.R. § 3.303(b) presumptions based on chronic or continuous symptoms of hypertension have not been met.  Additionally, hypertension did not manifest to a degree of 10 percent or more within one year after the date of separation from such service; therefore, hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The Board has considered the lay evidence of record in determining whether there were chronic symptoms of hypertension in service or continuous symptoms of hypertension since service.  In this case, the Board finds that the Veteran has not provided a timeframe as to the onset of her hypertension despite being asked to provide such on numerous occasions.  She would be competent to report a diagnosis told to her by a physician but this has not occurred in the present case.  

While the Veteran's treatment records are not available for her period of active service, she did not report having hypertension at the August 1988 Enlistment Examination and denied having or ever having had hypertension on her August 1988 Report of Medical History.  The above evidence is more probative than are her recent assertions that her current hypertension is related to her period of service, voiced years after service and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

The post-service private treatment records which have been associated with the claims folder reflect no findings of hypertension until many years following her period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Veteran also did not claim service connection for hypertension until more than 25 years following service.  For the above reasons, continuity of symptoms of hypertension since service has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that her current hypertension is related to her period of service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  The Veteran has not been shown to have the requisite expertise or training to interpret cardiovascular findings or blood pressure readings so as to render an opinion as to the etiology of any current hypertension.  Moreover, there are many complex factors/contributors to hypertension, such as heredity, diet, environmental stresses, etc., which the Veteran also does not have the requisite training to address.  

Next, while service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints, the evidence of record weighs against such relationship.  Treatment records associated with the claims folder also contain no evidence of a relationship between any current hypertension and any period of active service, to include ACDUTRA or INACDUTRA.  The Veteran was informed on numerous occasions of the necessity to submit evidence showing a relationship between her current hypertension and her period of service, but has not submitted competent evidence of nexus to service.  

In sum, the preponderance of the evidence weighs against a finding that any current hypertension is related to the Veteran's period of service, and may not be presumed to have been incurred during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Treatment of Tooth Extraction

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a) (2012).  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  The types of dental disorders that may be compensable include irreplaceable missing teeth, and disease or damage to the jaw. 38 C.F.R. § 4.150, Diagnostic Codes 9900-16 (2012).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible.  Diagnostic Codes 9901 and 9902 address loss of the mandible.  Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively.  Diagnostic Code 9905 addresses temporomandibular articulation and limited jaw motion.  Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, and Diagnostic Codes 9908 and 9909 address loss of the condyloid process.  Diagnostic Codes 9910 and 9910 concern loss of the hard palate.  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 38 C.F.R. § 4.150,  Diagnostic Code 9913.  Loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla. 

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998). 

Those veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  Simington, 11 Vet. App. 41.  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting sustained a sudden trauma; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran apparently is alleging the type of dental trauma contemplated by 38 C.F.R. § 17.161(c).  Service treatment records associated with the claims folder demonstrate that the Veteran sustained a broken front tooth (Number 8) in July 1990, which was found to have been incurred in the line of duty.  

After reviewing the evidence, the Board finds that there is no competent evidence the Veteran has an irreplaceable missing tooth or that her tooth loss is the result of loss of substance of the body of the maxilla or mandible.  There equally is no competent evidence, nor does she contend, that she suffered injury or disease of her jaw while in service, or any of the other conditions listed as compensable dental and oral conditions under the rating schedule.  See 38 C.F.R. § 4.150.  There have been numerous attempts made to obtain this information from the Veteran, but she has not provided the requested information; therefore, she is ineligible for compensation or Class I treatment for any dental disorder, but is eligible for Class II(a) treatment on the basis of the dental trauma she sustained to tooth 8 in service.  For these other types of service-connected dental disorders, she may receive treatment only, not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161. 

In view of the totality of the evidence, the Board finds that the evidence of record is at least in equipoise on the question of whether the Veteran has a replaceable missing tooth number 8 due to dental trauma in service (Class II(a) eligibility).  Resolving reasonable doubt in favor of the Veteran, any treatment indicated as reasonably necessary for the correction of this service-connected noncompensable condition or disability may be authorized.  See 38 C.F.R. § 17.161(c); see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Service connection for residuals of left foot bunion surgery is denied. 

Service connection for residuals of a left broken ankle is denied. 

Service connection for a low back disorder is denied. 

Service connection for a bilateral knee disorder is denied.  

Service connection for a female disorder is denied.

Service connection for a seizure disorder is denied. 

Service connection for hypertension is denied. 

Service connection for residuals of dental trauma to replaceable missing tooth 8 for purposes of receiving Class II(a) VA outpatient dental treatment is granted.


REMAND

As it relates to the claim of service connection for pes planus, as a result of the May 2012 Board remand, additional treatment records, to include the Veteran's September 1974 service entrance examination, were added to the claims folder.  The Veteran's September 1974 enlistment examination reveals normal findings for the feet with no findings or diagnoses of pes planus being rendered at that time; therefore, the feet are presumed to have been in sound condition, that is, without pes planus or other disability, at the time of service entrance in 1974.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012). 

At the time of the August 1988 Reserve Enlistment Examination, which was conducted almost four years after service separation, the Veteran was noted to have moderate asymptomatic pes planus.  Post-service treatment records associated with the Veteran's claims folder reveal that she was diagnosed as having symptomatic pes valgus in April 2005.  

Based upon the normal findings for the Veteran's feet at the time of the August 1974 service entrance examination, the findings of moderate asymptomatic pes planus at the time of the Veteran's August 1988 Reserve Enlistment Examination (which was almost four years after separation from active service), and the subsequent post-service findings of symptomatic pes valgus, the Veteran should be afforded a VA examination to assist in determining the etiology of her pes planus, and its relationship, if any, to her period of active service from September 1974 to November 1984.  In this case, there is inadequate medical opinion in the file to answer many of the pertinent questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that any adjudication must be determined based upon independent medical judgment, rather than the superimposed judgment of the adjudicator). 

Accordingly, the issue of service connection for pes planus is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry examination to assist in determining the nature and etiology of any current bilateral foot disorder that may be present.  The claims folder should be made available for review.  All appropriate tests and studies should be performed and all findings should be reported in detail. Detailed rationale is requested for each opinion that is rendered.

The examiner is requested to render the following opinions: 

A.  What current diagnosed foot disorder(s) does the Veteran have?  Specifically indicate whether the Veteran has either pes planus or pes cavus, or both. 

B.  For any diagnosed current foot disability, what is the most likely etiology?  

C.  Is it at least as likely as not (50 percent probability or more) that pes planus or other currently diagnosed foot disorder began during the period of active service from September 1974 to November 1984?  
	i) The examiner is to note for purposes of rendering this opinion that the Veteran's feet are presumed to have been in sound condition at the time of her entrance into service based upon normal findings for her feet on the September 1974 enlistment examination.  	ii) The examiner should comment on the likelihood that the Veteran's pes planus or pes cavus developed during the period of time subsequent to separation from service in November 1984 and the time of the August 1988 Reserve Service Enlistment Examination, where moderate asymptomatic pes planus was first reported.  
	iii) The examiner should also comment on the etiology of the Veteran's symptomatic pes valgus, noted in the August 2005 treatment record, and, its relationship, if any with her pes planus and/or period of active service from September 1974 to November 1984.  

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for pes planus.  If the benefit sought remains denied, the Veteran and representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


